         Case 1:18-cr-00601-PGG Document 446
                                         441 Filed 04/01/21
                                                   03/31/21 Page 1 of 2


                                           LAW OFFICES OF
                    SCOTT B. TULMAN & ASSOCIATES, PLLC
                                    THE HELMSLEY BUILDING
                                   230 PARK AVENUE, 18th Floor
                                    NEW YORK, NEW YORK 100
                                         (212) 867-3600

                                     stulman@tulmanlaw.com
                                     WWW.TULMANLAW.COM



                                                      March 31, 2021

By ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Argemiro Zapata-Castro
               S1 18 Cr. 601 (PG)

Dear Judge Gardephe:

        I am counsel for Defendant Argemiro Zapata-Castro. By an endorsed memo dated
February 22, 2021, the Court directed that by April 6, 2021, the parties report to the Court in a
joint submission how we propose proceeding with regard to the firearms enhancement in the plea
agreement. The Court will recall that Mr. Zapata-Castro raised an objection to this enhancement
and other objections in an uncounseled letter he wrote to the Court subsequent to his guilty plea.
During a conference held on January 20, 2021, Mr. Zapata-Castro withdrew all other objections
raised in his letter leaving open only the issue of the firearms enhancement.

        Having had numerous telephone discussions with Mr. Zapata-Castro by telephone with
the benefit of an interpreter to discuss the facts and law relating to the firearms enhancement as
well as his legal options, I respectfully request, with Mr. Zapata-Castro’s consent, that the Court
accept Mr. Zapata-Castro’s guilty plea and schedule a date for a sentencing proceeding to be
conducted in Court with Mr. Zapata-Castro physically present. Mr. Zapata-Castro withdraws his
objection to the firearms enhancement.

        Mr. Zapata-Castro is aware of the stipulation in the plea agreement as to the applicability
of the firearms enhancement, he understands why it is there, and he agrees to it being there. He
will not take a position at sentencing contrary to our stipulation. That being said, he also is
aware that the plea agreement permits the parties to truthfully report mitigating facts to the Court
relating to the weapons enhancement and to argue as to the weight the stipulated enhancement
should be given in determining an appropriate sentence in this case. Further, Mr. Zapata-Castro
understands that the stipulations of the parties in the plea agreement do not bind the Court, and
        Case 1:18-cr-00601-PGG Document 446
                                        441 Filed 04/01/21
                                                  03/31/21 Page 2 of 2



SCOTT B. TULMAN & ASSOCIATES, PLLC
Letter to Hon. Paul G. Gardephe
March 31, 2021
Page 2

the Court will independently make guidelines calculations and determine whether the firearms
enhancement is applicable in this case, and if it is, what weight it should be given in the
sentencing determination

       This letter has been translated into Spanish and was reviewed by Mr. Zapata-Castro and
authorized by him prior to my filing it with the Court. The Government consents to the relief
sought and to the filing of this letter. Accordingly, the parties respectfully request that Mr.
Zapata-Castro’s guilty plea be accepted and that an in-court sentencing proceeding be scheduled
for Mr. Zapata-Castro.



                                                   Respectfully,


                                                   Scott B. Tulman

SBT:ss
cc: Matthew Hellman, Esq., AUSA
    Argemiro Zapata-Castro (with translation)



                         MEMO ENDORSED

                         The sentencing for Defendant Argemiro Zapata-Castro will take place
                         on May 19, 2021 at 12:00 p.m. in Courtroom 705 of the Thurgood
                         Marshall United States Courthouse, 40 Foley Square, New York, New
                         York.

                         Any submissions on behalf of the Defendant are due April 28, 2021.
                         Any submission on behalf of the Government is due on May 6, 2021.




                         April 1, 2021
